GIFFEN, J.
The ruling of the superior court in general term upon a demurrer should, when the case is transferred to this court, be followed unless clearly erroneous..
The petition discloses no misrepresentation by the' board of directors upon which the plaintiff relied to his prejudice, nor the concealment by them of any fact not recorded in the minutes, which, on demand, were open to inspection by the plaintiff as a stockholder.
Whatever be the- nature of the trust created by the resolution of the board of directors.on January 10, 1898, it terminated on or before June 30, 1899, more than six years before the commencement of the action.
Although a demand was necessary before beginning the action, the failure to make demand did not suspend the operation of the statute of limitations. Howk v. Minnick, 19 Ohio St. 462 [2 Am. Rep. 413]; *277Douglas v. Corry, 46 Ohio St. 349 [21 N. E. Rep. 440; 15 Am. St. Rep. 604]; Townsend v. Eichelberger, 51 Ohio St. 213 [38 N. E. Rep. 207].
Judgment affirmed.
Swing and Smith, JJ., concur.